Citation Nr: 1022940	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-46 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk











INTRODUCTION

The Veteran served on active military duty from July 2002 to 
December 2002 and from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of a 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) that denied 
the Veteran's claim for service connection for a right knee 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file and the Veteran's contentions, 
the Board is of the opinion that additional evidentiary 
development is required before a fully-informed and equitable 
decision on the Veteran's appeal may be reached.

The Veteran contends that he injured his right knee during 
his period of service in Iraq.  He reports that during his 
service in Iraq, he was required to perform in full gear that 
weighed over 60 pounds.  The Veteran states that he was also 
required to jump on and off large military and civilian 
trucks in full gear and that he twisted his right knee in 
November 2004 when he jumped off a truck.  The Veteran 
additionally reports that he suffered knee pain whenever he 
had to run or walk long distances in service.

Service treatment records show that the Veteran did not 
report any knee problems prior to his deployment to Iraq.  On 
a February 2005 post-deployment health assessment, the 
Veteran complained of knee problems and reported swollen 
stiff joints.  The examiner noted that the Veteran had a 
history of knee pain.

Post-service VA medical records dated from August 2005 to 
October 2007 show that the Veteran was intermittently treated 
for right knee pain.  A December 2005 x-ray revealed that the 
Veteran's bone density and bone architecture were normal.  A 
February 2006 MRI of the Veteran's right knee revealed a 
meniscus tear with an associated meniscal cyst.  At a 
February 2007 VA examination, the examiner diagnosed a 
lateral meniscus tear of the right knee with mild 
crepitation, tenderness to palpation at the lateral joint 
line, and loss of flexion to 135 degrees.  However, he did 
not provide an opinion as to whether the Veteran's right knee 
meniscus tear was related to his history of right knee pain 
in service. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  For the reasons explained herein, additional 
information is required in this case so that the Board can 
render a fully informed appellate decision addressing the 
Veteran's theory of entitlement.  Therefore, a medical 
opinion will be sought in this case addressing the viable 
theory of entitlement raised in this case.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also 38 C.F.R. § 
3.159(c)(4) (an examination or opinion is necessary if the 
evidence of record does not contain sufficient medical 
evidence to make a decision on the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a 
physical examination of the right knee.  The 
Veteran's claims files should be made available 
to and reviewed by the examiner.  The examiner 
should review the service treatment records, 
post-service medical records, and relevant 
evidence of record.  Any necessary diagnostic 
testing should be conducted.  Then, the 
examiner should provide the following 
information:
The examiner should specifically address the 
question of whether any disorder of the right 
knee is present, and should assign a diagnosis 
for each right knee disorder present, if any.

If a diagnosis of a right knee disorder other 
than pain is assigned, the examiner should 
provide an opinion, for each diagnosed right 
knee disorder, as to whether it at least as 
likely as not (a 50 percent, or greater, 
likelihood) that the disorder was incurred in 
service. 

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely," or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against causation.

2.  The RO/AMC is requested to then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is required.  
If further action is required, it should be 
undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim for a right knee disability.  
If the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


